Mr. Justice Boggs delivered the opinion of the Court. It appeared without dispute from the testimony in behalf of the appellees as well as that for the appellant that the parties hereto came together voluntarily for the purpose of endeavoring to adjust unsettled items of account between them. The claim for which this judgment was rendered was brought forward by the appellees, and all that pertained to it as a just demand in their favor was debated, and duly considered by the parties together, with all that the appellant had to urge against his liability to account to the appellees for it. Appellant finally offered to pay the sum of §311.50 upon the basis that he be relieved of the alleged liability as to this particular item sued for. The appellees accepted the money upon that basis and can not be allowed to say that they did so with a mental reservation to the contrary. The open account previously existing became thereby settled, and the adjustment then made became conclusive in the absence of fraud, inaccuracy, omission or mistake. 1 Amer. and Eng. Ency. of Law, 109; Gage v. Parmelee, 87 Ill. 329. It was not contended that either of these grounds for opening the account existed. We think instructions Eos. 5 and 6, asked in behalf of appellant, should have been given, and those given in behalf of appellees, based upon the opposing theory, should have been refused. The judgment must, we think, be reversed and the cause remanded.